[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Lamb, Slip Opinion No. 2021-Ohio-4120.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-4120
              THE STATE OF OHIO, APPELLEE, v. LAMB, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Lamb, Slip Opinion No. 2021-Ohio-4120.]
Appeal dismissed as having been improvidently accepted.
(No. 2021-0271―Submitted November 10, 2021―Decided November 24, 2021.)
       APPEAL from the Court of Appeals for Lucas County, No. L-19-1177,
                                       2021-Ohio-87.
                                    _________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                    _________________
        Julia R. Bates, Lucas County Prosecuting Attorney, and Evy M. Jarrett,
Assistant Prosecuting Attorney, for appellee.
        Timothy Young, Ohio Public Defender, and Timothy B. Hackett, Assistant
Public Defender, for appellant, Marwan Lamb.
SUPREME COURT OF OHIO




 _________________




          2